                                                                                                     FILED
                                                                                           CLERK,U.S. DISTRICT COURT


                              UNITED STATES DISTRICT COURT                                 March 3l, 2020
                             CENTRAL DISTRICT OF CALIFORNIA                             CEN'IRaL DIS̀77
                                                                                                      R~IC
                                                                                                        ,~7' OF CALIFOR.'~7A
                                                                                          BY:        Y 1Vl       DEPi17Y



                                    CRIMINAL MINUTES -GENERAL
  Case No. CR 20-122 RGK                                                     Date     March 31, 2020
  Title         United States v. David



  Present: The Honorable Michael R. Wilner
                   Veronica Piper                                              n/a
                    Deputy Clerk                                     Court Reporter /Recorder
           Attorneys Present for Government:                    Attorneys Present for Defendant:
                          n/a                                                   n/a
  Proceedings:            ORDER OF DETENTION

          The Court conducted a detention hearing on:
        ❑        The motion of the Government[18 U.S.C. § 31420(1)] in a case allegedly
 involving:
        ~      The motion of the Government or on the Court's own motion [18 U.S.C.
 § 3142(fl(2)] in a case allegedly involving: a serious risk that the defendant will flee.
        ❑      The Court concludes that the Government is entitled to a rebuttable presumption
 that no condition or combination of conditions will reasonably assure the defendant's
 appearance as required and the safety or any person or the community [18 U.S.C. § 3142(e)
(2-3)].
        ❑     The Court finds that the defendant ❑has ❑has not rebutted the presumption
 under 18 U.S.C. § 3142(e)(2-3) by sufficient evidence to the contrary.
                                               * **
          The Court finds that no condition or combination of conditions will reasonably assure:
                ❑ the appearance of the defendant as required.
                ~ the safety of any person or the community.




MRW-2(9/16)                              CRIMINAL MINUTES -GENERAL                                           Page 1 of2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


                                 CRIMINAL MINUTES -GENERAL
  Case No. CR 20-122 RGK                                                 Date    March 31, 2020
  Title        United States v. David


          The Court bases its findings on the following [18 U.S.C. § 3142(g)]:
                ~      Nature and circumstances of offense charged
                ❑      Weight of known evidence against defendant
                ~      Lack of bail resources
                ~      No stable residence, employment, or community ties
                ❑      Ties to foreign countries
                ~      Substance abuse
                ~      Nature of previous criminal convictions
                ~      ~•.:~„~ ~^;'„~~ *~ ~^„~~r ~~ violations of probation, parole, or release
                ❑      Already in custody on state or federal offense
                ❑      Refusal to interview with Pretrial Services or verify information
                ❑      Unrebutted presumption [18 U.S.C. § 3142(e)(2-3)]



          ❑     Defendant did not oppose the detention request.

        In reaching this decision, the Court considered:(a)the nature and circumstances ofthe
offenses) charged, including whether the offense is a crime of violence, a federal crime of
terrorism, or involves a minor victim or a controlled substance, firearm, explosive, or destructive
device;(b)the weight of evidence against the defendant;(c)the history and characteristics of the
defendant; and (d)the nature and seriousness ofthe danger to any person or the community.
[18 U.S.C. § 3142(g)] The Court also considered the evidence presented at the hearing, the
arguments of counsel, and the report and recommendation of the U.S. Pretrial Services Agency.
        IT IS THEREFORE ORDERED that the defendant be detained until trial. The defendant
will be committed to the custody of the Attorney General for confinement in a corrections
facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant will be afforded reasonable opportunity for
private consultation with counsel. On order of a Court of the United States or on request of any
attorney for the Government, the person in charge ofthe corrections facility in which defendant
is confined will deliver the defendant to a United States Marshal for the purpose of an
appearance in connection with a court proceeding. [18 U.S.C. § 3142(1)]




MRW-2(9/16)                             CRIMINAL MINUTES -GENERAL                            Page 2 of2
